DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the reply dated 11 May 2022. 
Claims 1-5 and 11 were amended 11 May 2022. 
Claims 6-7 were canceled 11 May 2022. 
Claims 13-14 were added 11 May 2022. 
Claims 1-5 and 8-14 are currently pending and have been examined. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-14 are drawn to a system which is a statutory category of invention (Step 1: YES). 
Independent claim 1 recites receiving a request for a proctored examination session for a medical diagnostic test; based on the request, establish the proctored examination session between the use and a proctor, receive live video, the live video comprises at least a view of the user; identify at least one feature within the live video received, the at least one feature comprising at least one of an anatomical feature of the user ; generate user display data, the user display data comprising at least: the video data received; and wherein the at least one augmented reality computer-generated graphic is overlaid onto the live video at a position associated with at least one identified feature and the at least one augmented reality computer-generated graphic is configured to instruct the user how to perform at least one step of the medical diagnostic test; generate proctor display data, the proctor display data comprising at least the live video received and information associated with the medical diagnostic test; transmit, the user display data and transmit, the proctor display data whereby the user performs the at least one step of the medical diagnostic test based on the at least one augmented reality computer-generated graphic of the user display data and the proctor monitors performance of the at least one step of the medical diagnostic test based on the proctor display data. 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a user and proctor: i.e., “whereby the user performs the at least one step of the medical diagnostic test based on the at least one augmented reality computer-generated graphic of the user display data and the proctor monitors performance of the at least one step of the medical diagnostic test based on the proctor display data”. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “computer-implemented system”, “electronic storage”, “one or more processors”, “electronic storage medium”, “computing system”, “user device”, “electronic network”, “proctor device”, “imaging device”, “user graphical user interface”, “display”, and “proctor graphical user interface” are recited at a high level of generality (e.g., that the transmitting and displaying is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 15A, Figure 32, Figure 33 and 
Paragraph 8, “receive, by the computing system, image data from at least one imaging device of the user device”
Paragraph 64, “The user device may comprise, for example, a personal computer, a cellular phone, a smartphone, a laptop, a tablet computer, an e-reader device, an audio player, or another device capable of connecting to and communicating over a network, whether wired or wireless.”
Paragraph 71, “In some embodiments, the video session may involve a guided test process at 314 for the patient on a user device and at 316 for the proctor using a proctor device, which could be a mobile device, laptop, desktop, or other computer device.”
Paragraph 190, “During another portion of the testing procedure, the output of the frontward facing camera (e.g., FOV 3008 in which the user 3002 is positioned) can be displayed to the user such that the user can view his or herself on the display of the smartphone 3004”
Paragraph 206, “The computer system 3202 includes one or more processing units (CPU) 3206, which may comprise a microprocessor. The computer system 3202 further includes a physical memory 3210, such as random access memory (RAM) for temporary storage of information, a read only memory (ROM) for permanent storage of information, and a mass storage device 3204, such as a backing store, hard drive, rotating magnetic disks, solid state disks (SSD), flash memory, phase-change memory (PCM), 3D XPoint memory, diskette, or optical media storage device. Alternatively, the mass storage device may be implemented in an array of servers. Typically, the components of the computer system 3202 are connected to the computer using a standards-based bus system. The bus system can be implemented using various protocols, such as Peripheral Component Interconnect (PCI), Micro Channel, SCSI, Industrial Standard Architecture (ISA) and Extended ISA (EISA) architectures.”
Paragraph 208,” The computer system 3202 may run on a variety of computing devices, such as a server, a Windows server, a Structure Query Language server, a Unix Server, a personal computer, a laptop computer, and so forth. In other embodiments, the computer system 3202 may run on a cluster computer system, a mainframe computer system and/or other computing system suitable for controlling and/or communicating with large databases, performing high volume transaction processing, and generating reports from large databases. The computing system 3202 is generally controlled and coordinated by an operating system software, such as z/OS, Windows, Linux, UNIX, BSD, SunOS, Solaris, MacOS, or other compatible operating systems, including proprietary operating systems. Operating systems control and schedule computer processes for execution, perform memory management, provide file system, networking, and 1/0 services, and provide a user interface, such as a graphical user interface (GUI), among other things.”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2-14 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. The claims further recite “a second user device” and “second imaging device” which is recited generically in the specification (para [0009]). These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Boucher (US 2018/0353073 A1) in view of Jordan (US 10,892,052 B2) and further in view of Johnson (US 2015/0187038 A1).


CLAIM 1-
Boucher teaches the claim limitations of: 
receive, by the computing system from a user device of a user in communication with the computing system over an electronic network, a request for a proctored examination session for a medical diagnostic test (Boucher teaches that a user uses a computer system to communicate with a provider (i.e., proctor) in order to conduct  placement of a diagnostic device (para [0467]))
based on the request, establish, by the computing system, the proctored examination session between the user device of the user and a proctor device of a proctor over the electronic network (Boucher teaches that the provider’s subsystem (i.e., proctor device) receives information from the user subsystem such as diagnostic information using a diagnostic feed (para [0468-0469]))
receive, by the computing system, live video from at least one imaging device of the user device, the live video comprising at least a view of the user (Boucher teaches that image data is collected by an image capturing device of the patient including imaging of the patient’s ear drum (para [0380, 0510]))
identify, by the computing system, at least one feature within the live video received from the imaging device of the user device the at least one feature comprising at least one of an anatomical feature of the user (Boucher teaches that an anatomical feature of the ear is captured during the session by connecting the imaging device to the computing device and the transfer may be a live video feed (para [0020, 0053, 0176, 0490, 0510]))
generate, by the computing system, user display data for display to the user on a user graphical user interface on a display of the user device, the user display data comprising at least: the  live video  received from the at least one imaging device of the user device (Boucher teaches that when the user captures the images with the diagnostic device (i.e., imaging device) the images are displayed on the user interface before being sent to the provider and the transfer may be a live video feed (para [0020, 0053, 0176, 0215]))
generate, by the computing system, proctor display data for display to the proctor on a proctor graphical user interface on a display of the proctor device (The provider may view this information live on a portion of the monitor or display screen while also seeing and communicating with the consumer on the remaining portion of the monitor or display screen (para [0175]))
the proctor display data comprising at least the live video received from the imaging device of the user device and information associated with the medical diagnostic test (Boucher teaches that the information received may be video data from the imaging device used for diagnosis such as from the user’s ear drum and the transfer may be a live video feed (para [0020, 0053, 0175,0176, 0190]))
transmit, from the computing system over the electronic network, the user display data to the user device for display on the user graphical user interface on the display of the user device (Boucher teaches that when the user captures the images with the diagnostic device (i.e., imaging device) the images are displayed on the user interface before being sent to the provider (para [0176, 0215]))
and transmit, from the computing system, the proctor display data to the proctor device for display on the proctor graphical user interface on the display of the proctor device  (The provider may view this information live on a portion of the monitor or display screen while also seeing and communicating with the consumer on the remaining portion of the monitor or display screen (para [0175]))
and the proctor monitors performance of the at least one step of the medical diagnostic test based on the proctor display data (The user and provider may communicate via a video call and the provider may view the diagnostic information in real time and/or remotely control aspects of the diagnostic device (such as zooming, angling the camera, adjusting lighting, etc) (para [0176]))

Boucher does not explicitly teach, however Jordan teaches: 
and at least one… computer-generated graphic associated with the identified at least one feature within the live video (Jordan teaches that graphics are overlaid on the video feed with instructional help (col 30 lines 40-57) and teaches that the patient’s anatomical features are on the live video feed (Figure 29))


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Boucher to integrate the application of providing graphical information of instructional use of the images of Jordan with the motivation of providing better care for patients in remote locations (see: Jordan, column 4). 

Boucher in view of Jordan does not explicitly teach, however Johnson teaches: 
augmented reality computer-generated graphic (Johnson teaches that the system outputs a graphic associated with a real-world augmented information (para [0020]))
wherein the at least one augmented reality computer-generated graphic is overlaid onto the live video at a position associated with at least one identified feature (Johnson teaches that the system outputs a graphic associated with a real-world augmented information is overlaid on the image device which may be a live video (para [0020], para [0043]))
and the at least one augmented reality computer generated graphic is configured to instruct the user how to perform at least one step of the medical diagnostic test (Johnson teaches that text-based instructions are overlaid on the augmented captured environment (para [0049]))
whereby the user performs the at least one step of the medical diagnostic test based on the at least one augmented reality computer-generated graphic of the user display data(Johnson teaches that text-based instructions are overlaid on the augmented captured environment and may include steps of the procedure of intaking patient data (para [0049-0050]))


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Boucher in view of Jordan to integrate the application of providing augmented reality graphical information of instructional use of the images of Johnson with the motivation of creating clearer instructions in real-time (see: Johnson, paragraph 7). 

CLAIM 2-
Boucher in view of Jordan and further in view of Johnson teaches the limitations of claim 1. Regarding claim 2, Jordan further teaches:
wherein the proctor display data further comprises the at least one …computer-generated graphic associated with the identified at least one feature within the live video (Jordan teaches that graphics are overlaid on the video feed with instructional help for the provider on their device (col 30 lines 40-57) and teaches that the patient’s anatomical features are on the live video feed (Figure 29))
wherein the at least one…computer-generated graphic is overlaid onto the live video at a position associated with at least one identified feature (Jordan teaches that on the live video feed (i.e., image data) a dashboard is overlaid on the image (i.e., computer-generated graphic) and shows the anatomical features of the patient with room to may annotations (col 19 lines 1-27, Figure 17))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Boucher to integrate the application of providing graphical information of instructional use of the images of Jordan with the motivation of providing better care for patients in remote locations (see: Jordan, column 4). 

Boucher in view of Jordan does not explicitly teach, however Johnson teaches: 
augmented reality computer-generated graphic (Johnson teaches that the system outputs a graphic associated with a real-world augmented information (para [0020]))
and the at least one augmented reality computer generated graphic is configured to instruct the user how to perform at least one step of the medical diagnostic test (Johnson teaches that text-based instructions are overlaid on the augmented captured environment (para [0049]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Boucher in view of Jordan to integrate the application of providing augmented reality graphical information of instructional use of the images of Johnson with the motivation of creating clearer instructions in real-time (see: Johnson, paragraph 7). 

CLAIM 3-
Boucher in view of Jordan and further in view of Johnson teaches the limitations of claim 1. Regarding claim 3, Boucher further teaches:
wherein identifying the at least one feature within the live video received from the imaging device of the user device (Boucher teaches that image data is collected by an image capturing device of the patient including imaging of the patient’s ear drum and the transfer may be a live video feed (para [0020, 0053, 0380, 0510])) comprises analyzing, by the computing system, the live video to detect the at least one feature within the live video (and Boucher further teaches that these diagnostic devices may include imaging that uses more in-depth analysis and include specific features captured of the eardrum and the transfer may be a live video feed (para [0020, 0053,0168, 078])

CLAIM 4-
Boucher in view of Jordan and further in view of Johnson teaches the limitations of claim 1. Regarding claim 4, Boucher further teaches:
wherein transmitting the user display data to the user device and transmitting the proctor display data to the proctor device occur substantially simultaneously such that the user and the proctor view the live video in a substantially synchronized state (The user and provider may communicate via a video call and the provider may view the diagnostic information in real time and/or remotely control aspects of the diagnostic device (such as zooming, angling the camera, adjusting lighting, etc) (para [0176]) and the transfer may be a live video feed (para [0020, 0053]))

CLAIM 5-
Boucher in view of Jordan and further in view of Johnson teaches the limitations of claim 1. Regarding claim 5, Boucher further teaches:
wherein the at least one feature within the live video comprises a nostril of the user (For example, a rhinoscope may consist of a nose plug with various insert lengths and shapes, and a soft tip. There may be a soft outer material surrounding a more rigid inner material that maintains its shape. There may also be dual tips for both nostrils, which can be useful for imaging nasal cavities (para [0355]) and the transfer may be a live video feed (para [0020, 0053]))


CLAIM 8-
Boucher in view of Jordan and further in view of Johnson teaches the limitations of claim 1. Regarding claim 8, Boucher further teaches:
wherein the information associated with the medical diagnostic test of the proctor display data comprises an indication of a current testing step of the medical diagnostic test (Boucher teaches that the provider can provide treatment instructions that indicate the next step in the patient’s care such as further diagnostic testing with a specialist (para [0039]))

CLAIM 9-
Boucher in view of Jordan and further in view of Johnson teaches the limitations of claim 1. Regarding claim 9, Boucher further teaches:
wherein the information associated with the medical diagnostic test of the proctor display data comprises a testing instruction to be read to the user by the proctor (Boucher teaches that the provider (i.e., proctor) gives out medical advice and instructions to the user associated with the diagnosis that they have reached based on the image data received (para [0039]))

CLAIM 10-
Boucher in view of Jordan and further in view of Johnson teaches the limitations of claim 1. Regarding claim 10, Boucher further teaches:

wherein the proctored testing session comprises an electronic video conference session between the user device and proctor device (The telehealth system may be as simple as a phone call between a user and a provider, or include videoconferencing and live transmission of diagnostic data such as images being captured in real time by the user with a device (para [0196]))

CLAIM 11-
Claim 11 is significantly similar to claim 1 and is rejected upon the same art as claim 1. Further, the prior art of Boucher teaches that multiple users including the caregiver and the patient (i.e., second user) (para [0467]) with multiple devices, the multiple caregivers using the computing system and the patient using the diagnostic device simultaneously (para [0467, 0253]) (i.e., second user device) may check into with the practitioner several times to create multiple practitioner data (i.e., second proctor display data) para [0179]). 

CLAIM 12-
Boucher in view of Jordan and further in view of Johnson teaches the limitations of claim 11. Regarding claim 12, Jordan further teaches:
wherein the proctor graphical user interface is configured to display the first proctor display data and the second proctor display data at the same time such that the proctor monitors the first user and the second user at the same time (Jordan teaches that multiple providers may be able to monitor multiple patients in a room schematic (claim 1, Figure 15, 17))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Boucher to integrate the application of providing multiple caregivers while monitoring multiple patients of Jordan with the motivation of providing better care for patients in remote locations (see: Jordan, column 4). 

CLAIM 13-
Boucher in view of Jordan and further in view of Johnson teaches the limitations of claim 1. Regarding claim 13, Johnson further teaches:

wherein the proctor display data further comprises a graphical representation indicating the at least one step of the medical diagnostic test (Johnson teaches that a graphical overlay of the hospital room displays deviations from the protocol (i.e., instructional steps not followed) (para [0049]))
and the live video of the user positioned relate to the graphical representation to indicate a current step of the user (The application provides a means of displaying the next steps in treatment, work flow and actionable instructions to the user. Further, the application provides means for the user to input the status of the patient, the patients' perceived wellbeing, patient's food consumption and exercise sessions. The application also provides means for displaying the hospital menus, next round estimated time, exercise time, discharge information and other directed aspects of health care delivery to the patient. Such means of the aforementioned includes visual/audio capture by a personal mobile device or authorized hospital device or system. Thus, the means may be a camera, microphone, webcam, an interactive social media site, or video application for easy access and data sharing within the secured network. (para [0052]), and this video data is in real-time (para [0020]))
wherein the position of the live video relative to the graphical representation changes location upon completion of each step of the medical diagnostic test, such that the graphical user interface is automatically and dynamically updated (The care stakeholder is provided instruction in graphical, text, and/or audio form. For example, a request to recheck location is highlighted 530, IV bag with a highlight 531, and patient bed angle setting or rails position 535. When the requested data (e.g. 530, 531, 535) is entered, or when a new picture is sent with the requested adjustments verified by the disclosed system, the attention highlights 530, 531, 535 fade out. The highlights may be clicked for more detail or directly connect to a human care technician who interacts with the stakeholder via the mobile device 500 (para [0077]), wherein the images taken may be video to capture the real-world environment (para [0048])))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Boucher in view of Jordan to integrate the application of providing augmented reality graphical information of instructional use of the images of Johnson with the motivation of creating clearer instructions in real-time (see: Johnson, paragraph 7). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Boucher (US 2018/0353073 A1) in view of Jordan (US 10,892,052 B2) and further in view of Johnson (US 2015/0187038 A1) and further in view of McGarvey (US 2020/0020454 A1). 

CLAIM 14-
Boucher in view of Jordan and further in view of Johnson teaches the limitations of claim 1. Regarding claim 14, Boucher further teaches: 
one or more past interactions between the user and the proctored examination platform (Boucher teaches the use of a user account to determine that the user’s subject history and paid in the past (para [0194]))
analyze, by the computer system, the proctored examination to determine…an accuracy of the proctored examination session (Boucher teaches that accuracy of is taken into account with the examination session (para [0399, 0458]) 
and updated by the computer system, the user profile and the proctor profile based on the determined accuracy of the proctored examination session (Boucher teaches the use of updating provider profiles based on assessments of accuracy of reviews of healthcare providers (para [0197]) and that the patient profile is updated when more accurate comments by other professionals are made (para [0458]))

Boucher in view of Jordan and further in view of Johnson does not explicitly teach, however McGarvey teaches:
determine, by the computer system, a user profile for the user, wherein the user profile is based on the medical diagnostic test associated with the request for a proctored examinations (McGarvey teaches the use of determining a matching between a patient and provider based on their profile data and the prioritization of high-risk diagnostic test needed (para [0053, 0077])
automatically select, by the computing system, a proctor, wherein the proctor is one of a plurality of proctors and the proctor is automatically selected based on the user request, the user profile, and a proctor profile associated with the proctor (By comparing patient and provider “personas” from the personality assessment (412), along with interaction care ratings (424) and real-time emotion data and sentiment analysis (430) from the empathetic interaction subsystem 600, the care match subsystem 400 and the care match software module 116 employ a learning algorithm that identifies common patterns that enable selection of care providers for patients (432) that will most likely make patients 52 feel most cared for (para [0076]))wherein the proctor profile is based on previous proctored examination sessions associated with the proctor (In one embodiment, in addition to performing quality assurance and review of care interactions (424) provided through the care network platform 200, patients may opt to have a provider recommended to them based on the best fit with their communication style and personality to achieve an optimal care match (432). FIG. 11 illustrates an exemplary recommendations screen 12813 for display via the terminal 68 operated by the patient 52 regarding the recommended care professionals, or provider matches, that would be the best fit for the patient. From the recommended providers 54, patients may view a core provider information screen 12814 for each of the matched providers, which may display, for example, other users who referred the provider in the past and a summary of how well the physician's persona matches the patient's target attributes. (para [0077]))
analyze, by the computer system, the proctored examination to determine an efficiency of the proctored examination session (McGarvey teaches that the providers are given feedback to improve their efficiency (i.e., determining an efficiency) (para [0089-0090]))
and updated by the computer system, the user profile and the proctor profile based on the determined efficiency of the proctored examination session (The provider is given feedback based on the examination (i.e., updated on their rating in their profile) and the patient provides a rating on their profile after and during the matching to increase their matching in the future (i.e., updating) (para [0074, 0083, 0088-0089]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Boucher in view of Jordan and further in view of Johnson to integrate the application of providing a system that reviews patient and provider profiles to create better patient experiences (see: McGarvey, paragraph 8). 

Response to Arguments
The arguments filed 11 May 2022 have been fully considered. 
The claim amendments overcome the 112(a) rejection and it has been withdrawn. 
Applicant’s arguments with respect to the independent claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s arguments pertaining to the 101 rejection are not persuasive. The use of “augmented reality graphic” in the specification (para [0011]) is not enough to overcome the 101 rejection. It’s described as data, and does not describe a technical feature or element that would provide a practical application to overcome the abstract idea. The use of data on a generic computing device does not create significantly more than the abstract idea. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626